April 1, 1912. The opinion of the Court was delivered by
This is an action brought by the plaintiff to recover the tract of land described in the complaint and for damages. In order to understand fully the questions raised by the exceptions, it will be necessary to set forth in the report of the case the complaint. answer and the exceptions.
At close of plaintiff's testimony a motion was made for a nonsuit, which was overruled, and when all the testimony was in his Honor, Judge DeVore, directed a verdict in favor of the plaintiff for the land, but submitted to the jury the question of damages. Defendant appealed.
The 1st. 2d 3d, 4th and 8th exceptions question the Judge's refusal to grant a nonsuit. There was some testimony to go to the jury. The plaintiff offered in evidence a deed of A.H. Patterson, master, of date July 6, 1900, to plaintiff, and judgment rolls, mortgage and deed connecting the property in dispute to June 20, 1868, when it was conveyed by deed of Woodward, sheriff, to J.J. Ingram, and by deed of Ingram to S.F. Harley, March 25, 1874. Mortgage of Harley to Voorhees, September 3, 1889. Judgment roll, Voorhees v. Harley, and sale under that by Patterson, master, to the plaintiff. Here *Page 192 
we have the plaintiff with a paper title, dated July 6, 1900, claiming the land, and records showing those under whom she claimed were asserting title under paper deeds as far back as June 20, 1868, and we think there was sufficient testimony as to the identity of the land, and possession of those under whom she claimed, and in herself, to carry the case to the jury. It has been decided that the right of possession follows title, and when it was admitted that the plaintiff had title from Patterson, master, she was presumed to be in possession of the land described in the deed These exception are overruled.
The other exceptions question the Court's ruling in directing a verdict for plaintiff, as far as the land was concerned. It appears not only that the plaintiff established paper title in herself, and those under whom she claimed, for more than twenty years, but the answer of defendant admits title in plaintiff, for in his second defense he alleges that he purchased the property described in the complaint from one C. Dupuy for the sum of three hundred ($300.00) dollars, under an agreement with Bates  Simms, agents and attorneys, and the testimony in the case shows that the plaintiff, C.E.R. Dupuy, and C. Dupuy was the same person. The evidence of Fred. Cook, a witness, whose testimony was taken de bene essc, under notice of plaintiff, but whose testimony was offered by defendant, establishes the fact that the plaintiff turned over the management of this land to the Corbin Banking Company, for the purpose of selling, renting and paying taxes, and that Bates  Simms, for the Corbin Banking Company, paid the taxes for Dupuy and collected the rent. He says Dupuy owned this land. This is evidence introduced by the defendant. Dupuy obtained title from Patterson, master. July 6, 1900. The proof shows that after that time it was rented for her; that taxes were paid for her. This shows that she exercised ownership over the property for more than ten years before the commencement *Page 193 
of this action. Mr. Justice McGowan, in Harrelson v.Sarvis, 39 S.C. 18, 17 S.E. 368, says: "It is certainly true that in actions for the recovery of land the plaintiff must recover, if at all, upon the strength of his own title and not on the weakness of that of his adversary. But it is not necessary that under all the circumstances there should be an unbroken chain of paper title back to the grant. The statute of limitations has a double aspect. Besides affording a shield of defense, it may under certain circumstances give title capable of being asserted actively." As was said by Judge Earle, in Young v. Watson, 1 McMull 449, cited with approbation in the case of Geiger v. Kaigler, 15 S.C. 273: "A plaintiff can only make out a perfect title by producing a grant or by proving such a possession as will give title in himself or in some one from whom he derives title." The same view is taken in 13 A.  Eng. Enc. L., page 643: "Where property, whether real or personal, is held adversely the statute operates on the title," and when the bar is complete the title of the original owner is defeated and the adverse possessor has a complete title." So we think in this case that the plaintiff showed by proof such a possession in herself, and others from whom she derives title, as to make out a perfect title in herself. We also think that an adverse possession for ten years entitled plaintiff to recover land of which she had such possession. Duren v.Kee, 50 S.C. 457, 27 S.E. 875; Busby v. Railroad,45 S.C. 315, 23 S.E. 50. The evidence in this case shows that the plaintiff was not only herself in possession for more than ten years, but that she, and those under whom she claimed, were in possession under claims of paper title for more than twenty years. The defendant absolutely failed to make out any defense, as set up by him in his answer. There was nothing to go to the jury.
The testimony of Mr. Bates only went to show that his firm had charge of the property, rented it, paid taxes and remitted rent to Corbin Banking Company; that they *Page 194 
attempted to sell the property; that the owner refused the offer. This is borne out by the correspondence in the case between Bates  Simms and Corbin Banking Company, and the testimony of Fred. Cook, introduced on the part of defendant. Nowhere in the testimony do we find any competent testimony establishing the agency of any one to sell the land of plaintiff without submitting an offer to her for her acceptance or refusal. On the contrary, we find an offer to buy and a refusal to accept the offer by plaintiff, and defendant went into possession of the property as a pretended purchaser, having attempted to purchase from parties having no authority to sell, but only authority to offer land for sale subject to ratification by owner, and the owner refused to accept the offer by defendant, and defendant was in possession of property wrongfully and without authority. We see no merit in the exceptions and they are overruled.
Judgment affirmed.
MR. JUSTICE HYDRICK concurs in the result.